DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         STATE OF FLORIDA,
                             Appellant,

                                     v.

                           LOUIS BIANCULLI,
                               Appellee.

                               No. 4D18-1684

                               [June 6, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Usan, Judge; L.T. Case No. 15-9445CF10A.

   Ashley B. Moody, Attorney General, Tallahassee, and Don M. Rogers,
Assistant Attorney General, West Palm Beach, for appellant.

  Bruce S. Rogow and Tara A. Campion of Bruce S. Rogow, P.A., Fort
Lauderdale, and Jayne C. Weintraub of Nelson Mullens, Miami, and
Herbert M. Cohen of Herbert M. Cohen, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., WARNER and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.